Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 9, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  162352 & (25)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162352
                                                                    COA: 350998
                                                                    Kalamazoo CC: 2000-000751-FC
  FLOYD CLEO CHAMBERS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 15, 2020
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion for appointment of counsel is DENIED.

        CAVANAGH, J. (concurring).

         I concur in the denial of leave to appeal because I think granting an evidentiary
  hearing is premature at this point. However, the document defendant offers indicates that
  prosecutors declined to seek a warrant against someone because the complainant had
  indicated that that person was not the one who had threatened her. The document is
  incomplete, and we do not know whom it refers to. If the document refers to defendant,
  then there may be evidence that defendant was not the person who threatened the
  complainant. If the document refers to someone else, then there may be an additional
  suspect. In either case, further corroboration might entitle defendant to an evidentiary
  hearing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 9, 2021
         t0706
                                                                               Clerk